EXHIBIT K
                                                                                  October 7, 2019

                                                                                     Troy Capser
                                                                             947 2nd Avenue East
                                                                             Kalispell, MT 59901


Honorable Paul Oetken
U.S. District Court Judge
Southern District of New York


Your Honor,
                                                                        As his brother and
I am writing this letter in reference to the sentencing of Todd Capser.
                                                                      but believe other factors
someone involved in law enforcement, I do not condone his actions,
should be taken Into consideration.
                                                                       contributing member in
As a community member, Todd has consistently been a generous and
                                                                  have improved community
his work with both foundations and business. Thus, his additions
                                                              Furthermore, Todd is both
areas of both education and small business in our local area.
                                                            threat to society. Consequentially,
personable and amiable in public interactions and poses no
                                                                   betterment of Todd or the
imposing a significant sentence would not serve a purpose for the
community.
                                                              who spends extended time tending
As a family member, Todd is a caring and conscientious son
                                                                  onal and physical welfare is of
to the needs of his immediate family. Undoubtedly, their emoti
                                                            p and daily requirements. In addition,
his utmost priority as he assists with appointments, upkee
                                                         his three children. Hence, further
he is a devoted parent and maintains partial custody of
                                                      his family,
emphasizing his use of action to improve the lives of
                                                         be most felt by his children and
In consideration of Todd's Judgement, the impact would
                                                            ndous emotional impact.
parents, who in the course of this case have suffered treme
                                                         s on this small group while exhibiting
Unquestionably, this action would cause increased effect
little or no benefit to the community as a whole,

Sincerely,



Troy Capser
                                                                                  2812 1st Avenue North, Suite 311
                                                                                                       P.O. Box 486
  HERCO LLC                                                                                Billings, Montana 59103
                                                                                            Phone: (406) 252-6821
O IL & GAS EXPLORATION                                                                          Fax: (406) 245-7722
                                                                                         www.hercooilandgas.com



October 7, 2019

Honorable Paul Oetken
United State District Court
New York City, New York

RE: Todd Capser

Dear Judge Oetken:

My Name is Bucky Heringer and I am Todd Capser's uncle from Billings, Montana. While I wish these
circumstance had not happenedI would like to tell you my thoughts of the Todd Capser thatIknow. WhatI
have seen for the last 16 years since his first child was born is a man that loves his family more than anything
in the world. Todd is, and has been, a fully involved dad that has helped his children navigate through a very
tough divorce. Like any father he has worked hard to provide a safe and healthy environment for his children
when they are in his care.

Todd has been an active member of the Billings Community serving on the St. Vincent Hospital Foundation
Board to help raise money for several deserving causes associated with the hospital. The hospital only picks
board members that will actively work for the betterment of the hospital. This is not a name only board.

As I mentioned, Todd is a fully involved dad. He has been a volunteer track coach at Billings Central
Catholic High School for the past 3 years. Todd's son Camden runs for the Central track team and Todd has
been there to help coach his son and several other track athletes. Todd's two younger daughters are very
active in dance. Iremember many times talking to Todd and he was busy running to his daughters to dance
recitals and dance practices. Iknow that he loves every minute of running and being involved in his kid's
lives.

A huge responsibility that Todd has taken on in the last few years is the financial care of his parents. His dad
was a famous artist that has had carpel tunnel surgery and has been unable continue his career. Todd's love
and concern for his parents put additional financial pressure on him.

Todd is an asset to his kids, his parents and to his community.Iknow there is no excuse for what he has done
and whenI talk to himIknow that he has taken full responsibility for his actions. Todd has apologized to all
of his family and friends for the unwanted attention his actions created. He understands that he must live his
life in manner that will bring honor and respect to his children and is ready to accept the consequences of his
actions. It is my hope that you would allow Todd Capser to remain at home to support his children that need
their dad.

Thank you for reading this letter.
                                                              'ncerel ,




                                                          4 Bucky Hen ger
                                 Pama eaftwr
                                     657 Sahara Drive
                                Billings, Montana 59105


.Honorable Paul Oetken
U. S. Judge



Dear Judge Oetken;

I am an uncle of Todd Capser and a retired attorney and business owner residing in
Billings, Montana. I have known Todd all of his life and would like to convey some
comments on his background and character.

 I believe you are already aware that, prior to the chain of events giving rise to the
present charges, Todd led a fairly exemplary life and was never involved in any criminal
or unethical activities. He was a loving husband and father of 3 children and part of a
large, very well respected, extended family of successful relatives.

Following a very stressful breakup of his marriage, I believe that Todd felt a great deal
of pressure to excel in business and provide well for his children and help provide for his
parents, Having spent a large part of his career dealing with highly successful and rich
business owners, and wanting to emulate them, he found an opportunity to enter the
world of shipping for hire if two ships could be acquired through financing. In arranging
the financing, he apparently made a number of incorrect claims of assets and crossed
legal boundaries

I do believe that he fully intended the financing to be repaid through the shipping
revenues and had no intent to defraud the financing institution of any provided funds.
This statement is not meant to justify his actions, merely to provide some explanation of
his motives.

As a result of his actions and the charges being brought against him, Todd has had his
entire world turned upside down. He has had to face arrest, private and public
humiliation. He has had to face a family that has always been proud of its stellar
reputation for honesty and respect. While this may not be monumental to others, to
Todd it has been overwhelming. I can assure you that, regardless of the legal penalties
you may determine, Todd has been punished severely and this will continue for a long
time to come.

I sincerely thank you for your efforts to arrive at a fair and compassionate judgment.

Jim Capser
 10-05-2019

 From: Robert and Elizabeth Capser
       3630 Custer Avenue
       Billings. MT 59102

 To:     Most Honorable Paul Oetken
         U. S. District Court Judge

 Re:      Todd Capser


 Your Honor:

   As both Aunt and Uncle to Todd Capser, we are asked to submit to you a close-up, or a short
profile of sorts regarding our nephew, Todd. Since Todd is our nephew, it is natural that we are
favorably biased in our opinion of him. We hope to convey our admiration and appreciation of
what this young man has done with his life through the years. We have always felt that whatever
he chose to do was for the betterment of his family and community. Out of all of our nieces and
nephews, we considered Todd to be the one that outshined all the rest with his big heart and
concern for others more than himself. He has always been a very conscientious, hardworking,
responsible human being.

     We could overwhelm you with all the many accolades of his past achievements, but instead,
we sincerely hope you will consider his humble admission of guilt, and honest remorse for what
has transpired. We hope that you will measure his past successes along with being a loyal and
loving son, brother and father to his three amazing children, along with being an outstanding
citizen.

  In light of Todd's clean and admirable past, we hope you will take this into account by giving
him the lowest possible sentencing that the law will allow. With this request, we fully appreciate
your benevolent duty and responsibility to be in the seat of final judgement; a position we do not
envy at all...a burden you must face each and every day as a U.S. District Court Judg

   From the bench, it is your duty to decide the final length of his sentence, and that decree will
not only serve to punish the accused of his wrong doings, but it will subsequently punish his
children, parents, immediate family, and least of all, this community.


       ely,




Robert L Capser, Jr.
Elizabeth G. Capser
Bob Hanley                                                                                                         11- ;1111
901 Birdie Way, SL Augustine, FL 32080


October 3, 2019

Honorable Paul Oetken
   District Judge

Re: Todd Capser

Dear Judge Oetken:

Iam writing this letter for my wife Bunny and myself on behalf of Todd Capser who will be appearing before you in
November. Bunny is Todd's aunt, the oldest sister of Todd's father Mike. Bunny andIhave been married for 51 years. I
have known the Capser family for a couple years longer than that. Bunny and her twin brother Bob are the oldest of the
eight Capser children of Bob and Madelyn Capser.

Bob and Madelyn were two of the most honest and honorable peopleIhave ever known. Bob Capser was among the
largest cattle buyers in Montana and the surrounding area. In addition he was a rancher and feedlot owner and operator. A
significant reason for his success was his integrity, which was second to none. His handshake was all that was needed to
finalize a deal. He instilled in his family the importance of hard work and integrity. Each of the eight Casper siblings has
those qualities, has lived their lives with those qualities and has passed them down to their children. The Capser family is
one of the most respected families in the Billings area and one thatIhave been fortunate to be part of for most of my life.

To say the family is devastated by Todd's actions is an understatement. Todd is about the same age as our two sons. He was
around them a lot growing up and was always a good kid. He seemed to work hard and had good jobs after his college
years. He married, became a father and has been a good father to his three children. Bunny andIhave had minimal
contact with Todd the past few years but through his father Mike heard he had become an entrepreneur and was doing well.
What Todd has been accused of and has pleaded guilty to was a shock and completely out of character to the Todd we
know.

Our hope is that Todd will learn from his mistakes and will be given a chance to live a new life that will be honest and
honorable. He has a large family that includes his children, mother, father, aunts, uncles and cousins who will be there to
support his recovery from his past unacceptable behavior and actions.

Bunny andIthank you for your service to our country and for your fair judgment decisions of those that come before you.

Sincerely,




Bob Hanley
Phone: 303-.589-09 6
October 5, 2W9



Honorable Pal Oetken:

We are Todd Capser's parents, Mike and Linda Capser. Both 68 years old. Linda and I have two sons.
Todd and his younger brother, Troy. Troy is a Special Agent with the Department of Homeland Security
residing in Kalispell, Montana.

Todd, his mother and I live in Billings, Montana, k have been a professional artist for 45 years and
worked very hard to support my family and raise them with the same ethics and values our families
passed down to us, We have had a simple, but full life. Linda and I will celebrate 50 years of marriage in
just one year. We've had good times and tough times, but we stayed together through all of them and
managed to make a forever home for our boys, but always pushed them to carry on and pass on the
same values to their own families.

Todd is my oldest and most adventurous son. Willing to go the extra mile in every endeavor he tackled.
From his years of leadership positions on the professional staff of one of Montana's U.S Senators, to
hospital boards of directors, and in business. He has always been full of dreams and would not quit until
those dreams come through.

Todd was married, had three incredible children and was working very hard to give them a great life and
a great home. Then his world came crashing down when his wife of 12 years asked for a divorce. Todd's
world changed at this time. He didn't want to have his family broken up, but had no choice. It broke him
both emotionally and financially.

It was around this same time my art business started to spiral down. The art market dropped out of site
and it became increasingly tough on Linda and Ito meet our monetary obligations. Knowing this Todd
started a new venture, a transportation company. First with trucks hauling oil in North Dakota. When
the oil market softened Todd sold out and started his maritime shipping business. All the time giving his
mother and I financial help every month so we could live our life without the mounting stress. Todd was
having to come up with an income to pay his ex-wife, child support payments, as well as much more.
These financial obligations were such a huge burden that he became seriously overwhelmed, but he hid
these emotions from his mother and I. He was always there for us, every single day to help us and
whoever needed help. He coached his son to become a state qualifier in track. His second child, a
beautiful daughter now 14 years old, has suffered through very serious OCD issues, so badly that earlier
this year she had to be sent to a healthcare facility that specializes in helping children with this horrible
disease. It was a massive burden on Todd while he was dealing with all the other issues at home. This
whole time his children never went without.

His children would not be the achievers they are without their dad. The thought of Todd not being here
for his son's senior year of high school is too much to bear for us. He saved our financial life and it saved
us from losing everything.

Yes, Todd made a horrible mistake with the bank, but we are convinced it was made out of desperation
to make his business work. He never had intentions to cheat anybody. That was never his intent. He just
wanted to a chance to succeed, pay off his debts and take care of all those around him.
We were not aware of his problems and he shielded this from us out of love for his family. Todd has paid
such a deep and life changing price for his wrong deeds that his and our lives will never be the same. All
Todd wants to do is fix what has happened and start his life over. This is what we want for him also. He
has lost everything and is a broken man. But with the support and love from his family he will move on
and live and survive. A long road is ahead, but we tell Todd every day God will point him In the right
direction.

Your Honor, in closing, please understand that you have in your hands a good and honorable man, an
incredible father to three young children, a man who will do only good for others given the chance.
Please look inside his heart and give our son that chance.

With great respect,




Mike Capser                                             Linda Capser
                 1 1. 2019


                   1 . Paul t )ell‘en
           ,tails District Judge
           t t i )t            Ne11 "101'k
         r atriCk .110.1     ilia            S1;11t.,,,   01111000,st.
        •:11"1
                 '5 V   10007-1312




        .nble J. Paul Oetken:

  l'odd C'apser is a man I have known for niure than ten years. Over the 1)1151 four years \lc ho‘c
   11,'N t'liTt.i.1 a deeper relationship giVen my position as a school counselor in the
                                                                                         Billings Public Schools.
  VIPs is a position I have held for nearly two decades. I have served, or am currently serving, as the school
:ounsolor for all three of Todd's children. One doesn't need to spend much time with Todd before
   luickh re:di/big, how important his children are to hint lie shares in their successes as well as in their
.- et hacks. It is refreshing to see a father who is interested and engaged in his children's pursuits. 11is
  l. + 121 of concern and depth of ION e for them is truly beyond measure.

r  lie courtholds in its hand the gift of time. Time spent with family forging deeper and formidable
                                                                                                             things
r elationships is paramount for all of us, especially young people. These relationships are the very
      earry with us on our journey. Todd is a father who is working to ensure that his children have the
best of him. Ile is spending time working through his own struggles to become the best role model for his
. ,1dhlren. I le has not arrived and would humbly share that with those who would ask.
1
                                                                                                  This experience
          en opportunit for growth. In my estimation, Todd is doing the         best he can  to grow  from it. The
h as
 fruits of his labor w ill certainly pay dividends in his life and in the lives of his children.
                                                                                        who would CI1VV the
V ont. decision is a difficult one for sure. One would he hard pressed to find anyone
p osition you are in. Weighing the evidence, enforcing the    law, and  giving consideration beyond the
                                                                                                        father
p resent, is difficult to say the least. Aly humble request of you is to give much consideration to the
t hat stands in your courtroom.

s inc




h e) in Drool:
 -1116) 281-59118
b rookks a hillingssehools.org
